Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 7th, 2021 has been entered.  Claims 1 – 5, 8 – 14, 17, and 18 are currently pending.  Claims 6, 7, 15, and 16 have been cancelled.  All previous rejections of claims 6, 7, 15, and 16 have been withdrawn in view of the cancellation of these claims.  Rejection of claims 1, 10 – 14, 17, and 18 under 35 U.S.C. 112(b) has been withdrawn.  The Double Patenting rejection has been withdrawn.  

Claim Objections
Claims 8, 9, 17, and 18 are objected to because of the following informalities:  
CARRAGEENAN should not be capitalized.
AGAR should not be capitalized
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US-20140106048-A1) in view of Stinchcomb (US-20120202891-A1).
Regarding claims 1 and 10, Harper teaches a gel-based beverage containing sucralose, sodium citrate, a gelling agent, and alcohol [Example 3].  The beverage may optionally contain the alcohol, if desired [0035].
Harper does not teach the use of cannabidiol in an edible solution.
Stinchcomb teaches that cannabidiol can be used with taste enhancers, gelling agents, and any other excipients used to achieve the desired delivery [0030].  One method of delivery can be oral [0066].  Cannabidiol has many therapeutic uses including treating pain, wasting, nausea and vomiting [0026].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the cannabidiol of Stinchcomb in the gel-based beverage of Harper for the purpose of creating an edible beverage with various therapeutic benefits. 
While the references do not disclose said solution being adapted to reduce the feeling of alcohol burn within the mouth and throat of a person consuming said solution with or without alcohol and including the health benefits of cannabidiol, each of the physical limitations of the claimed composition is disclosed by the combination of Harper and Stinchcomb and therefore would have the same results when in use.
Regarding claims 4 and 13, Harper teaches the inclusion of a sweetener in a gel-based beverage.  Harper specifies that sweeteners such as sugar (i.e., sucrose) or sucralose can be used either alone or in combination with each other [0068].  The sugar and sucralose are combined in the final product [0062].  
Regarding claims 5 and 14, Harper teaches the use of caramel as a coloring agent in a gel-based beverage [0071].  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Stinchcomb as in claims 1 and 10 above, with evidence from Glowacki (WO-2000071137-A1).
Regarding claims 3 and 12, Harper and Stinchcomb teach the creation of a gel-based beverage.  Harper teaches the use of locust bean gum as part of a gel-based beverage. [Example 3, 0048]  Locust Bean Gum is used as a food thickener and stabilizing agent, as evidenced by Glowacki (pg 9, lines 13-15; pg 10, lines 10-12).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Stinchcomb as in claims 1 and 10 above, and further in view of Lee (US-5348756-A).
Regarding claims 2 and 11, Harper and Stinchcomb teach the creation of a gel-based beverage.  Harper teaches the use of an acidity regulator or buffer to control the pH of a gel-based beverage [0050, 0053].  
Harper and Stinchcomb do not teach the use of disodium phosphate to stabilize the pH of the gel-based beverage.  
Lee teaches the use of disodium phosphate as a buffering salt used to stabilize pH. [Col 2, lines 52-54].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to replace the generalized acidity regulator of Harper with the specific disodium phosphate buffer of Lee to stabilize the pH of the gel-based beverages, as the latter is an example of the former and substitution would provide predictable results.
Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Stinchcomb as in claims 1 and 10, and further in view of Glowacki.
Regarding claims 8, 9, 17, and 18, Harper and Stinchcomb teach the creation of a gel-based beverage.  Harper teaches the use of a gelling agent in an alcoholic gel-based beverage [Example 3, 0049].  
Harper and Stinchcomb do not teach the use of carrageenan or agar.
Glowacki teaches that carrageenan and agar are gelling agents [pg 10, lines 9-10]. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to replace the generalized gelling agent of Harper with the specific gelling agent of carrageenan or agar as these are equivalent elements providing predictable results.

Response to Arguments
Applicant’s amendments and arguments, filed December 7th, 2021, have been fully considered.
Claims 1, 8, 10 – 14, 17, and 18 have been amended.  The previous objections of claims 8 and 17 have been withdrawn.  New objections of claims 8, 9, 17, and 18 have been made.
Claims 6, 7, 15, and 16 have been cancelled.  All rejections of these claims have been withdrawn.
Rejection of claims 1, 10 – 14, 17, and 18 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments concerning the rejection of claims 1 – 5, 8 – 14, 17, and 18 under 35 U.S.C. 103 have not been found persuasive.
Applicant has taken the position that Stinchcomb does not teach the combination of alcohol with cannabidiol and therefore cannot be combined with Harper to teach the claimed invention [pg 1, ¶4].  The Examiner points out that Stinchcomb does teach the use of ethanol in the creation of a gel comprising cannabidiol [0137].  

Applicant claims that the combination of alcohol and cannabidiol creates unexpected results in reducing the burning in a person’s throat [pg 1, ¶4].  The Examiner however points out that Applicant has not provided any evidence to support the assertion that the claimed combination of ingredients provides an unexpected result.  As noted above in Stinchcomb, the combination of alcohol and cannabidiol has been performed before.
It is noted that the remarks on pages 2 – 4 are support for Applicant’s arguments and do not provide any new arguments themselves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791